Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Further Information Call: Walter A. Shephard Chief Financial Officer Voice: 860-704-3955 inquire@zygo.com ZYGO REPORTS FISCAL 2 Revenues Increase 22% from First Quarter of Fiscal 2010; Bookings Up 26% from First Quarter MIDDLEFIELD, CT, February 4, 2010  Zygo Corporation (NASDAQ: ZIGO) today announced revenues of $26.1 million for the second quarter of fiscal 2010, which ended on December 31, 2009, an increase of 22% compared with revenues of $21.3 million in the first quarter of fiscal 2010, reflecting continued recovery in the Companys core optical and metrology markets. The Company reported revenues of $33.4 million in the second quarter of fiscal 2009. Bookings for the second quarter of fiscal 2010 were $28.6 million, increases of 26% from bookings of $22.7 million in the first quarter of fiscal 2010 and 27% from bookings of $22.6 million in the second quarter of fiscal 2009. Bookings for the Metrology Solutions division accounted for 58% of the bookings received in the second quarter of fiscal 2010, with the Optical Systems division contributing the remaining 42%. For the second quarter of fiscal 2010, ZYGO reported a net loss of $1.9 million ($953,000 from continuing operations), or a loss of $0.11 ($0.07 from continuing operations) per diluted share, as compared with a net loss of $4.0 million ($3.5 million from continuing operations), or $0.24 ($0.23 from continuing operations) per diluted share, for the second quarter of fiscal 2009. The second quarter of fiscal 2010 loss from continuing operations included $1.6 million of operating expenses related to severance costs due to our reorganization efforts and costs associated with the retirement of our former CEO and search for a new CEO. Excluding these items, the Company would have reported a net profit from continuing operations of $358,000, or $0.02 per diluted share. A reconciliation between GAAP (Accounting Principles Generally Accepted in the United States of America) operating results and non-GAAP operating results is provided following the financial statements that are part of this release. Commenting on the second quarter results, Walter Shephard, Chief Financial Officer of Zygo Corporation, said, ZYGO performed well in the quarter, generating significant sequential growth in bookings and revenues, supporting our belief in the continuing recovery in the Companys markets and growing demand for ZYGOs leading technologies and products. As a result of cost reduction efforts, the Company also had a marked improvement in financial performance as compared with the second quarter of fiscal 2009. We also realized a significant improvement in gross profit, which increased to 42% for the quarter, and, similarly, our operating expenses declined significantly compared with the prior year period. 1 Dr. Chris Koliopoulos, President and Chief Executive Officer of Zygo Corporation, said, The second quarter results reinforce the reasons why I came to ZYGO, including my belief in ZYGOs leading technology and its strong positions in the optics and metrology markets. My objective is to build on our core technology and increase our market penetration by providing our customers with solutions where demands of precision, accuracy, and throughput are required. In the near term, ZYGO is on the right path to increase revenues and profitability through directed marketing efforts in our core markets, gross profit improvement, and cost containment measures. Bookings in our Optical Systems division increased by a robust 67% over the first quarter of fiscal 2010, including the following bookings:  $3.4 million from a large laser fusion customer for delivery within twelve months,  $3.1 million for a Helmet Mounted Display product,  $3.0 million for a contract manufacturing medical product. For the first six months of fiscal 2010, the Company recorded revenues of $47.4 million and a net loss of $7.7 million ($4.8 million from continuing operations), or a loss of $0.45 ($0.31 from continuing operations) per diluted share, compared with revenues of $70.9 million and a net loss of $3.5 million ($2.3 million from continuing operations), or $0.21 ($0.18 from continuing operations) per diluted share, for the first six months of fiscal 2009. As ZYGO enters its fifth decade, I am excited about the future growth of the company, said Dr. Koliopoulos. Celebrating 40 years in the field of high tech optics and precision optical metrology, Zygo has accumulated the knowledge, experience, and advanced technology over these 40 years to be a dominant player among our peers in the global optics community. I look forward to working with our employees in developing our business model to further capitalize on opportunities and increase shareholder value. Zygo Corporation is a worldwide supplier of optical metrology instruments, precision optics, and electro-optical design and manufacturing services, serving customers in the semiconductor capital equipment and industrial markets. Note: ZYGOs teleconference to discuss the results of the second quarter of fiscal 2010 will be held at 5 PM Eastern Time on February 4, 2010 and can be accessed by dialing 800-920-2968. This call is web cast live on ZYGOs web site at www.zygo.com . The call may also be accessed for 30 days following the teleconference. 2 IMPORTANT INFORMATION This communication may be deemed to be solicitation material in respect of ZYGOs solicitation of proxies in connection with its Annual Meeting of Stockholders scheduled to be held on February 10, 2010.
